PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/974,594
Filing Date: 8 May 2018
Appellant(s): Hills et al.



__________________
Brick G. Power
For Appellant


EXAMINER’S ANSWER





07 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1-4, 7, 13, 14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by DE 10116625 A1 (reference made to the attached English-language machine translation).
Claim 1
DE ‘625 teaches a process for making a targeted modification to the surface roughness of a road surface in order to achieve a precisely defined surface roughness/friction coefficient [0005 & 0014]. The process can be performed on a new (e.g., concrete) road surface or an existing roadway [0017 & 0019]. The process achieves surface roughness of any requirement through a chemical surface treatment and the preceding and/or subsequent grinding with tools of different sizes [0009]. The chemical surface treatment can be with a densifier [0021]. With respect to the claimed “refreshing,” Appellant discloses:

Based on this, it is the Primary Examiner’s position that: 
the grinding of a new or existing road surface with prior and/or subsequent application of a densifier teaches the claimed “refreshing a transportation surface” and “refreshing an existing transportation surface;” and
the application of a densifier (specifically, a sodium silicate-based densifier) [0021] to the road surface before and/or after grinding teaches the claimed “applying a protective composition to a top surface of the existing transportation surface.”
DE ‘625 further teaches:
[0024]	The maintenance of the ground surfaces is limited exclusively to the periodically repeated grinding of the surface to remove the traces of wear that occur, for example, during braking attempts. …The regrinding or readjustment of the roadway to a different roughness value can then take 
[0025]	In the course of maintenance, the originally ground-in degree of roughness can be exactly restored. This also applies to parts of the route. Alternatively, it is possible to create any desired degree of roughness on the same road surface by using appropriate grinding tools.
Based on this, it is the Primary Examiner’s position that:
the disclosed restoration or roughness teaches the claimed “upon passage of a threshold level of aging or wear;” 
the restoration of “ground-in roughness” teaches the claimed “to prevent or counteract surface polishing” insofar as the ground roughness in the context of DE ‘625 is to provide better braking [0029] and, as a result, affects the macro-texture (as defined at p. 4, para. 9 of the final Office action); and
insofar as DE ‘625 discloses the exposure of aggregate on the surface by grinding [0028], further teaches the claimed “to prevent or counteract surface polishing,” by affecting the micro-texture (as defined at p. 4, para. 9 of the final Office action).
Finally, DE ‘625 teaches a finished coefficient of friction (μ) between 0.1 and 0.9. Skid number (SN) is defined as:
                        
                            S
                            N
                            =
                            100
                            (
                            μ
                            )
                        
                    1
This results in a SN range of 10-90. DE ‘625 further teaches a working example with SN = 87 [0029]. Both 87 and 90 are above a minimum recommended skid number for highways of 37,2 as well as above the skid number of “approximately 44,” which Appellant discloses is “well above safety limits.” Consequently, DE ‘625 clearly teaches the claimed “a skid number that exceeds minimum safety limits.” 
The independent claims have been amended to recite “without diminishing the frictional characteristics of the top surface of the existing transportation surface.” Appellant specifically argues that DE ‘625 does precisely the opposite. The Primary Examiner disagrees. DE ‘625 states: “Surface roughness of any requirement can be produced through a chemical surface treatment and the preceding and/or subsequent grinding with tools of different sizes. The maintenance (restoration of the original roughness after wear) of these mechanically and chemically tempered surfaces is carried out in a short time…” [2:72-75]. DE '625 further teaches: “In the course of maintenance, the originally ground-in degree of roughness can be exactly restored. …Alternatively, it is possible to create any desired degree of roughness on the same road surface by using appropriate grinding tools” [6:230-234]. The Primary Examiner interprets this as a fair anticipatory teaching of forming a surface of any desired roughness, especially the 
Claims 2-4, 7, and 13
	









With respect to claim 2, as noted above, DE ‘625 teaches grinding (i.e., “physically altering”) to affect both the macro-texture and micro-texture in order to increase the coefficient of friction and, consequently, the skid number.
With respect to claim 3, coefficient of friction (μ) is defined as:
                
                    μ
                    =
                     
                    
                        
                            F
                        
                        
                            L
                        
                    
                
            
where F = frictional resistance to motion in the plane of interface and L = load perpendicular to the interface.3 Consequently, for a given load, an increase in the coefficient of friction result in an increase the frictional resistance to motion in the plane of interface and vice versa. Further, the terms “friction” and “skid resistance” are synonymous in the art.4 Consequently, it is clear that, in teaching grinding (i.e., “physically altering”) to increase the coefficient of friction, DE ‘625 also inherently teaches grinding (i.e., “physically altering”) to increase the skid resistance.
With respect to claim 4, as noted above, DE ‘625 teaches “periodically repeated grinding of the surface to remove the traces of wear that occur…during standstill times that usually occur (at night or on the weekend) [0024]. It is the Primary Examiner’s 
With respect to claim 7, DE ‘625 specifically mentions treating the road surface in response to wear [0024].
With respect to claim 13, DE ‘625 specifically teaches sodium silicate [0021].
Claims 14, 16, 17, and 18
With respect to claims 14, as noted above, DE ‘625 teaches “periodically repeated grinding of the surface to remove the traces of wear that occur…during standstill times that usually occur (at night or on the weekend) [0024]. It is the Primary Examiner’s position that this teaches at least the passage of a threshold amount of time after placement and/or prior refreshment. Further, DE ‘625 specifically mentions treating the road surface in response to wear [0024].
With respect to claim 16, DE ‘625 specifically teaches sodium silicate [0021].
With respect to claim 17, DE ‘625 teaches grinding (i.e., “physically altering”) to affect both the macro-texture and micro-texture in order to increase the coefficient of friction and, consequently, the skid number.
With respect to claim 18, DE ‘625 teaches grinding [0009] as well as “all types of blasting processes, all types of milling processes and (calibration) grinding with grinding, milling, calibrating and grader machines” [0019].
Claims 19 and 20

With respect to claim 20, DE ‘625 teaches grinding [0009] as well as “all types of blasting processes, all types of milling processes and (calibration) grinding with grinding, milling, calibrating and grader machines” [0019].

Claims 6, 8-12, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 10116625 A1, as applied to claims 1, 7, 14, respectively, above, further in view of Appellant’s admitted state of the prior art (“Related Art”).
It is the Primary Examiner’s position that, based on the disclosure thereof, the process of DE ‘625 is broadly capable of restoring a transportation surface from a state of wear to “any desired degree of roughness on the same road surface” [0025]. While DE ‘625 gives examples of wear-inducing actions (e.g., braking attempts), it is not limited thereto. It is the Primary Examiner’s position that the process of DE ‘625 is capable of 
Appellant’s discloses as known prior art:
[0005] Over time, weather, use, and a variety of other factors diminish the quality of transportation surfaces, including their microtexturing and, often, their macrotexturing. This is particularly true on diamond ground surfaces, which often lose macrotexturing with age when they are located in climates where wet and freezing conditions are common. As vehicles travel over transportation surfaces, their tires generate friction that causes those surfaces to wear. In addition to wearing the transportation surface, small pieces of rubber that are worn from the tires and other debris become trapped in fine roughness features of the microtexture, effectively smoothing or polishing removing the texture of the pavement. Transportation surfaces that are exposed to harsh conditions (e.g., prolonged periods of snow and/or ice, etc.) wear particularly quickly. 
[0006] The damaging effects of wear, water and freeze/thaw cycles cause 
transportation surfaces to lose their texture (e.g., macrotexture) over time, which may distress the transportation surface. Initial scaling (i.e., the flaking or peeling of the finished surface) and/or cracking may lead to aggregate pop-outs, which may then lead to spalling. Once the top of the transportation surface begins to erode, other issues arise, such as early rutting, corrosion of rebar within the transportation surface and alkali silica reactivity (ASR). 
[0008] Weather (e.g., freezing and thawing, etc.) and other conditions (e.g., use of de-icing chemicals, the use of tire chains, etc.) may also cause transportation surfaces to crack and/or scale. Conventionally, cracks and scaling have ultimately lead to more extensive damage to the pavement and have required costly repairs, which often include the removal of material from the top of a transportation surface and the formation of an overlay, or cutting out sections of the transportation surface, along with doweling and replacement.
Consequently, it would have been obvious to one of ordinary skill in the art to modify the process of DE ‘625 so as to utilize the process of grinding and applying a densifier .

(2) Response to Argument
Appellant traverses the rejection of claims 14 and 19 under 35 USC 102(b) by arguing: “Instead of applying a protective composition that includes at least one hardener/densifier to the top portion of a surface of an existing transportation surface, Id.” [Brief, p. 5, ll. 9-15]
This argument is not persuasive because the Primary Examiner disagrees with Appellant’s parsing of Funke’s paragraph [0021]. It is the Primary Examiner’s position that the noun “plastics” does not define all of the items in the list. Rather it is simply the first item in the list, with the appositive “such[ as] epoxy, polyurethane or similar products” providing examples of the plastics. The remainder of the items in the list are not specifically required to be plastics. This interpretation is supported by Funke’s claims 7, 10, and 11:
Claim 7	Method according to one of claims 1 to 6, characterized in that the surface treatment is carried out by means of chemical compaction of the surface.
Claim 10	Method according to claim 7, characterized in that for chemical compaction the pores of the surface are closed with a product based on sodium silicate. 

Neither the words “plastic” nor “plastics,” nor any equivalent thereof, appear in any of Funke’s claims 1-7, 10, or 11, which address the last two items in Funke’s list at paragraph [0021]. Consequently, it is the Primary Examiner’s position that the fair teaching of Funke is of non-plastic, sodium silicate and/or cement compaction materials (i.e., hardener/densifiers). 

	Appellant traverses the rejection of claims 1, 14, and 19 under 35 USC 102(b) by arguing that the products containing the compaction materials (i.e. hardener/densifiers) “reduce the roughness of the surface to which the products are applied, or [diminish] frictional characteristics of the top surface. Funke, paragraph [0022]. Specifically, Funke describes making the surface ‘more compact due to compression’ or, more specifically, due to ‘the chemical compression.’ Id. Thus, application of the chemical ‘reduces the roughness of the surface’ (Id. (emphasis supplied)) and diminishes frictional characteristics of the top surface.” [Brief, p. 5, l. 21 – p. 6, l. 2]
	This argument is not persuasive. Funke teaches that the compaction material (i.e., hardener/densifier) can be a product based on sodium silicate. Funke [0021]. This is precisely the material disclosed and claimed by Appellant in the instant application. See prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I). Further, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01(II). In the instant case, Appellant discloses and claims that the protective composition can be “a sodium silicate” (see above) and also discloses and claims that the protective composition does not “[diminish] the frictional characteristics of the top surface of the existing transportation surface.” Consequently, insofar as the prior art teaches the same protective composition (Appellant: “a sodium silicate;” Funke: “based on sodium silicate”), the protective composition based on sodium silicate disclosed by Funke necessarily possesses the physical property of not “diminishing the frictional characteristics of the top surface of the existing transportation surface.” Despite being 
Further, the limitation “including applying a protective composition to a top surface of the existing transportation surface without diminishing frictional characteristics of the top surface of the existing transportation surface” (claim 1); and “including applying a protective composition comprising at least one hardener/densifier to at least a portion of the top surface of the existing transportation surface without diminishing frictional characteristics of the existing transportation surface” (claims 14 and 19) appear after preambles ending with the transitional phrase “comprising” and in conjunction with the further transitional phrase “including.” The transitional term “comprising,” which is synonymous with “including,”…is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03(I). Consequently, the limitation “without diminishing frictional characteristics of the existing transportation surface” does not refer exclusively to the claimed “applying a protective composition” step. Rather, it is open to the synergistic effect of this step in conjunction with other steps. In the case of Funke, it is applying a protective composition comprising a compaction material (i.e., hardener/densifier) in combination with, e.g., grinding, before and/or after application. The Primary Examiner notes that Appellant also discloses 

Appellant argues, with respect to Funke’s teaching of applying a protective composition comprising a compaction material (i.e., hardener/densifier) in combination with, e.g., grinding: “[I]t is respectfully noted that Funke still describes the ‘chemical compression’ process ‘greatly reduces the roughness of the [reground, exactly restored] surface…’ (Funke, paragraph [0022]) and, thus, diminishes the frictional characteristics of the reground surface. Therefore, it is apparent that Funke does not anticipate applying the chemical to the surface ‘without diminishing frictional characteristics of the…surface,’ as required by claims 1, 14, and 19.” [Brief, p. 6, ll. 3-9]
This is not persuasive as it does not address how Appellant’s process applies the identical compound as Funke, but achieves a different result. Further, Funke clearly teaches: “Surface roughness of any requirement can be produced through a chemical surface treatment and the preceding and/or subsequent grinding…”. Funke [0009], emphasis added. See also Funke [0025]: “[I]t is possible to create any desired degree of roughness on the same road surface by using appropriate tools.” Thus, Funke is inclusive of grinding after application of the chemical treatment to produce a surface roughness of any requirement.


This is not persuasive. Insofar as Funke’s method is employed “to remove the traces of wear that occur, for example, during braking” (Funke [0024]); and Funke further teaches maintenance in response to “surface changes caused by brake wear and weathering” (Funke [0031]), the reference is anticipatory of the threshold level of aging or wear being a predetermined amount of surface polishing, wear, erosion, and/or other damage to the top surface of the existing transportation surface. Appellant has disclosed no definition nor provided evidence of an art-recognized understanding of the term “predetermined” that would proscribe simple observation by the artisan as the means of ascertaining when treatment is required.  Finally, Appellant’s own disclosure [0018] states: “[A]n existing transportation surface may be refreshed following the passage of a predetermined period of time, or periodically, to extend its useful life.”

With respect to the rejection of claims 6, 8-12, and 15 under 35 USC 103(a), Appellant merely states that the cited prior art fails to teach or suggest the limitations of the claims, without further elaboration. [Brief, p. 8, l. 21 – p. 10, l. 3]
prima facie case of obviousness is established, the burden shifts to Appellant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Appellant’s arguments are not persuasive because they do not specifically traverse the Primary Examiner’s positions in the final Office action by explaining how the cited prior art fails to teach or suggest the limitations of the claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
Conferees:
/MELVIN C. MAYES/Supervisory Patent Examiner, Art Unit 1759                                                                                                                                                                                                        
/Anthony McFarlane/
Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Corsello, P. “Evaluation of Surface Friction Guidelines for Washington State Highways.” Report No. WA-RD 312.1. Washington State Transportation Commission: Transit, Research, and Intermodal Planning (TRIP) Division. October 1993. Pages 3-4.
        2 Ibid. Page 10.
        3 Ibid. Page 4.
        4 Ibid. Page 3.